 148DECISIONS OF THE NATIONAL. LABOR RELATIONS BOARDWorldwide Detective BureauandAllied Internation-al Union.Case 2-CA-22638August 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 6, 1989,Administrative Law JudgeJesseKleiman issued the attached decision. TheRespondent filed exceptions without a supportingbrief and a motion to amend its answer to the com-plaint.The General Counsel filed a motion tostrike the Respondent's exceptions and to deny theRespondent'smotion to amend.IThe National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,2and conclu-sions for the reasons set forth below,and to adoptthe recommended Order.Section 102.46(b) of the Board's Rules and Regu-lations sets forth the minimum requirements withwhich exceptions to an administrative law judge'sdecisionmust comply in order to merit consider-ation by the Board.A partyexcepting to the find-ings of an administrative law judge must set forthwith specificity those portions of the judge's deci-sion to which it excepts,and support the conten-tionswith legal or record citations or appropriateargument.Bonanza SirloinPit,275NLRB 310(1985).'The Respondent'smotion to amend its answer to deny that it is a cor-poration and to state that it is an individual proprietorship is denied asuntimely.See Sec 102.23 of the Board'sRules and Regulations,OperatingEngineersLocal 948(Oklahoma Osteopathic),238 NLRB 1113 fn. 1 (1978),enfd.sub nom.Oklahoma Osteopathic HospitalvNLRB,618 F 2d 633(10th Cir 1980).2 The judge erroneously reported the case name and citation toMichi-gan Bell TelephoneCo,182 NLRB632 (1970)We correct the errorThe judge recommended that the Board take disciplinary action againstcounsel for the Respondent pursuant to Sec 102 21 of the Board's Rules,which states that an attorney may be subject to disciplinary action whenhe has willfully violated the rule that statements contained in an answerto a complaint be made in good faith and not be interposed as an attemptto delay case proceedings In so recommending,the judge,citingM. !SantulliMail Services,281NLRB 1288 fn 1 (1986),found that in theanswer to the complaint,counsel for the Respondent denied the Union'slabor organization status without an adequate basis to support the denialHaving carefully considered the judge's recommendation in light of therecord,we agree that counsel for the Respondent acted contrary to thestrictures of Sec.102 21 of the Board'sRulesThus,as inSantulli,theRespondent's counsel at the hearing requested copies of collective-bar-gaining agreements,which could have been subpoenaed in advance of thehearing,despite the fact that the General Counsel presented evidencethat clearly established the Union's labor organization status-including ahistory of collective bargaining with the Respondent Under the circum-stances here, and consistent withSantulli,we express strong disapprovalof such conduct and caution counsel for the Respondent against similarconduct in future appearances before the Board.In its exceptions the Respondent has listed vari-ous rulings and findings of the judge that it con-tends are in error. The Board inEDP MedicalComputer Systems,284 NLRB 1286 (1987), facedwith similarly deficient exceptions,cited the fol-lowing language fromBonanza Sirloin Pit,above:The Respondent's exceptions are inadequate asthey constitute virtually a wholesale listing ofeach and every finding,conclusion,and rec-ommendation of the judge.The Respondentfailed to submit a supporting brief or any otherdocument alleging with any degree of particu-laritywhat error, mistake, or oversight thejudge committed or on what grounds the find-ings should be overturned.Consequently, theRespondent would have the Board engage initsown attempts to determine what if anyproblems, errors, or irregularities are possiblypresented by the judge'sdecision.We haveconsistently refused to do this.Fiesta PrintingCo.,268 NLRB 660 (1984);DitchWitch, Inc.,248NLRB 452 (1980);Aitoo Painting Corp.,238 NLRB 366 (1978).In accord with the above precedent, we find thatthe Respondent's exceptions fail to put in issue anyof the findings of the judge. We therefore grant theGeneral Counsel'smotion to strike the Respond-ent's exceptions,and we adopt the judge'sdeci-sion.3See Section102.48(a) of theBoard'sRulesand Regulations.4ORDERThe National LaborRelationsBoard adopts therecommendedOrder of the administrative lawjudge andorders that theRespondent,WorldwideDetectiveBureau,New York, New York, its offi-cers,agents, successors,and assigns,shall take theactionset forth in the Order.' To the extent that the Respondent'sExceptions 17, 18, and 24-re-garding,respectively,disciplinary action against counsel(see fn 2,above),revocation of the Respondent's subpoena,and rejected exhibits-arguably comply with Sec 102.46(b) of the Board'sRules, we find thatthese exceptions lack merit4 Contrary to his colleagues,Member Devaney would deny the Gener-alCounsel'smotion to strike the Respondent's exceptions In this regard,he notes that although the Respondent's exceptions do not fully complywith the Board'sRules, the exceptions sufficiently identify the portions ofthe judge'sdecision the Respondent claims are erroneous SeeTampaSheetMetal Co,288 NLRB 322 fn.Iand cases cited therein(1988).Member Devaney,however,concurs in the result reached by his col-leagues because he agrees with the judge's findings of the violations onthe merits.Dean Hubbard,Esq.,for the General Counsel.Peter J.Curley,Esq.,of New York, New York, for theRespondent.Gerald V. Dandeneau, Esq.,of Melville, New York, forthe Charging Party.296 NLRB No. 20 WORLDWIDE DETECTIVE BUREAU149DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge. On thebasis of a charge filed on January 27, 1988,by AlliedInternational Union(the Union),the General Counsel ofthe National Labor Relations Board,by the Acting Re-gionalDirector for Region2,New York, New York,duly issued a complaint and notice of hearing on March11, 1988, againstWorldwide Detective Bureau(the Re-spondent),alleging that the Respondent engaged in cer-tain unfair labor practices within the meaning of Sections8(a)(1) and(5) and 8(d) of the National Labor RelationsAct (the Act). TheRespondent,by counsel,denied thematerial allegations in the complaint by its answer filedwith the Board on March 29, 1988.A hearing was held beforeme inNew York, NewYork,on June 16, 1988.All parties were afforded fullopportunity to appear,to introduce evidence, to examineand cross-examinewitnesses,to argue orally on therecord, and to file briefs. Thereafter, the General Coun-sel and the Respondent filed briefs."During the hearing,theRespondent made various motions,2 among whichwas a motion to dismiss the complaint for failure ofproof.The Respondent renewed this motion in its letter-brief.For the reasons appearing hereinafter,Ideny theRespondent'smotion to dismiss the complaint.On the entire record and the briefs of the parties, andon my observation of the witnesses,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTvidingsecurity guards to the public.In the course andconduct of itsbusiness operations duringthe proceding12months, these operations being representative of itsoperations at all times material herein,the Respondentperformedservicesvaluedin excessof $50,000 for otherenterprises within the Stateof New York,including theBarclayBank and TowerRecords, eachof which meetsthe Board's direct standardsfor the assertionof jurisdic-tion.The complaintalleges, the Respondent admits, andI find that Worldwide DetectiveBureau is now,and hasbeen at all times material herein,an employer engaged incommercewithinthemeaningof Section 2(2), (6), and(7) of the Act. The complaintalso alleges,the evidenceherein establishes,and Ifind that John Chiotis, the Re-spondent's presidentand director,isnow,and has been,at all times material herein a supervisorof theRespond-ent within the meaning of Section2(11) of the Act, andan agentof theRespondent acting onitsbehalf withinthe meaningof Section 2(13) of the Act.311.THE LABORORGANIZATION INVOLVEDThe complaint alleges, andwhiletheRespondentdenies this allegation, the record evidence establishes andI find that the Allied International Union is, and has beenat all times material herein,a labor organization withinthe meaning of Section2(5) of the Act.4III.THE APPROPRIATE BARGAINING UNITThe complaint alleges that the following employees ofthe Respondent constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:At all thetimes material herein,Worldwide DetectiveBureau,a New Yorkcorporationwith its principal officeand place of businessinNew York, New York,has beenand is engagedin thenonretailservicebusiness of pro-'By letter dated August 16,1988, the Respondent set forth its positionconcerning the various issues presented in this case and requested thatthis letter be accepted as "a substitute for said brief" I grant the Re-spondent's request and will consider the letter as its brief herein8At the commencement of the hearing,the Respondent moved to staythese proceedings on the grounds,as stated by counsel for the Respond-ent, that:Judge,before we get to that My client has filed a petition in bank-ruptcy,a Chapter 13 proceeding.And this was filed on or aroundMarch 3, 1988 And my understanding is that it contains a stay of allproceedings against himUnfortunately I don't have a copy of the order It can be obtained,but it can'tbe obtained in the next 15 minutes But I just want toindicate on the record it's my position that a bankrupt-no proceed-ings are available against him unless the stay is lifted by the bank-ruptcy court itselfThe General Counsel and the Union opposed such a stay and I orderedthat the hearing proceed pending production by the Respondent of the"Stay Order."A copy of the order referred to above was never pro-duced,either at the hearing or thereafter.Moreover, this issue was notraised again by the Respondent in its brief.However,a discussion thereofwill follow hereinafter with regard to the effect of such petition in bank-ruptcy on the propriety of the hearing and the issues involved hereinFurthermore,during the hearing the Respondent moved to dismiss thecomplaint on the grounds that Counsel for the General Counsel andcounsel for the Union had engaged in "gross misconduct" at the hearingIdenied this motion.Itappears that the Respondent has renewed themotion in its letter-briefA discussion and resolution of this motion willalso subsequently follow hereinAll guards employed by theRespondent,excludingall executives,supervisors,and professionals,confi-dential, clerical,and nonguard employeesemployedby theRespondent.The Respondentdenies this allegation.In the1984-1987collective-bargaining agreement between the Respondentand the Union,the Respondentacceptedthis same unitas appropriatefor thepurposesof collectivebargaining.Furthermore, inWorldwide DetectiveBureau,supra ata Chtotts is the owner of the Respondent, apparently a family ownedand/or closely held corporation Chiotis hires and fires employees, for-mulates and directs the Respondent's labor relations policy,and hassigned on the Respondent'sbehalf,collective-bargaining agreementswhich have bound the Respondent to comply with the terms and condi-tions of employment set forth therein* The Union has collective-bargaining agreements with other employ-ers, i.e, Georgetown University,Apex Security, IBI Security,etc., underwhich the Union deals with these employers as the exclusive bargainingrepresentative of their employees in an appropriate guards unit,regardingwages, rates of pay,hours of employment and other terms and conditionsof employment,and represents such employees in grievance matters withtheir employers. Also, inWorldwide Detective Bureau,245 NLRB 888(1979), the Board affirmed the finding of the administrative law judgetherein that this very same Union was a labor organization within themeaning of Sec. 2(5) of the Act.Additionally,the Respondent failed toproduce any evidence at the hearing contradicting such a finding or sup-porting its denial of the Union's status as a labor organization within themeaning of the Act. SeePhoto Drive Up,267 NLRB 329 (1983);MichiganBillCo.,132 NLRB 632 (1961) Also see,M. J Santulli Mail Service,281NLRB 1288(1986). 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD891, the Board affirmed the finding of the administrativelaw judge therein that a unit virtually identical to theone in the instant proceeding was appropriate for thepurposes of collectivebargainingunder Section 9(b) ofthe Act. The Respondent offered no evidence to refutethe appropriateness of thisunitfor the purposes of col-lective bargaining.Therefore, I find and conclude that:Allguards employed byWorldwideDetectiveBureau,excluding all executives, supervisors, andprofessional,confidential,clerical,and nonguardemployees employed by this Employer, constitute aunit appropriate for the purposes of collective bar-gainingwithin themeaningof Section 9(b) of theAct.IV. THE ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges, insubstance, that since in oraboutNovember 1987, the Respondent has failed tomake payments to the Union's Health and Welfare Fundfor its unit employees and to check off union dues fromsuch employees as required by the 1984-1987 collective-bargaining agreement, without prior notice to the Unionand without affording the Union an opportunity to nego-tiate and bargain as the exclusive representative of theRespondent's employees with respect thereto; and thaton or about November 18, 1987, the Respondent with-drew its recognition of the Union and has failed and re-fused to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of its unitemployees, all in violation of Sections 8(a)(1) and (5) and8(d) of the Act. The Respondent denies theseallegations.Moreover, article I of the 1984-1987 collective-bar-gaining agreement between the Respondent and theUnion provides:RECOGNITIONA. The Employer recognizes and acknowledges theUnionas the soleand exclusive agency for all ofits employees within the United States and its pos-sessionswith respect to wages, hours, and condi-tions of employment, excluding executive, super-visors, professional, confidential, clerical and non-guard employeesand agreesto deal collectivelyonly with this Union for and on behalf of suchemployees.Also, inWorldwide DetectiveBureau,supra at 891, the ad-ministrative law judge therein concluded that based on"a series of contracts" under which the Respondent hadrecognized the Union as the collective-bargaining repre-sentative "of substantiallythe same unitof guard em-ployees," the Union was "the exclusive representative ofthe employees in the . . . appropriatebargainingunit, forthe purposes of collectivebargainingwithinthe meaningof Section 9(a) of the Act." The Board affirmed thisfinding.5In view thereof, and the Respondent's failure to offerany proof to the contrary or to negate the Union's con-tinuing 9(a) statusunder the 1984-1987bargaining agree-ment between the parties, I find and conclude that:At all times material herein, the Union has been andnow is the exclusive representative of the Respond-ent's employees in the aforedescribed appropriatebargainingunit, for the purposes of collective bar-gainingwith respect to rates of pay, wages, hoursof employment, and otherterms andconditions ofemployment withinthe meaningof Section 9(a) ofthe Act.51am mindful that the respondentinWorldwide DetectiveBureau,supra,was established to be an"individualproprietor"while the Re-spondent herein isaNew YorkState corporationAs regardsthis issueand under the circumstances present in the instant case,thiswould notaffect myruling thereonA. TheEvidenceThe record evidence shows a prior collective bargain-ing relationship between the Respondent and the Uniondating back more than 10 years. The most recent collec-tive-bargaining agreementhad effective dates from No-vember 19, 1984, to November 18, 1987. According tothe testimony of both Union President Edward Benven-uto and the Respondent's owner, John Chiotis, the par-tiesmet on December 30, 1986, or thereabouts to discusschanges in wage rates pursuant to the bargaining con-tract'swage reopener provisions.6 Present at the meetingwere Chiotis and his attorney, Peter J. Curley, Esq., forthe Respondent, and for the Union, Benvenuto and theUnion's attorney, Gerald V. Dandeneau, Esq. While theavowed purpose of this meeting was to discuss a wagereopener, the parties also discussed the Respondent'scontributions to the Health and Welfare Fund. However,the evidence herein indicates that this meeting did notconstitute negotiations for the renewal, modification, ortermination of the agreement, and neither party consid-ered it as such. No other provisions of the bargainingcontract were discussed at this meeting.Chiotis testified that at the meeting he asked the Unionto decrease wages7 and the health and welfare fund pay-ments, especially the latter, but the Union adamantly re-fused to do so, in fact, requesting a wage increase. How-ever, according to both Chiotis and Benvenuto, at theconclusion of this meeting the Union and the Respondentagreed in writing, that the Union could audit the booksand records of the Respondent for the years 1985 and5 ScheduleA of the 1984-1987 bargaining agreement containsthe fol-lowing phraseunder the word "Wages"Effective November19, 1986-WagereopenerBenvenuto testified without contradiction that the language of this agree-ment did notpreclude wagereopener discussionsafterNovember 19,1986, and it would appear that both parties accepted this interpretationthereof, since they both appearedat the December 30, 1986 meeting.While theRespondent's counsel sought to challenge this during his ques-tioning of Benvenuto, his attempt was unsuccessfuland Chiotis did notrefute such an interpretation in his testimony In fact,Chiotis testifiedthat,"Well, first it wassupposedto bea wage reopener,but in the inter-im we also spoke aboutthe Welfare Fund "IBenvenuto testified that while this meeting wascalled for thepurposeof discussing wage levels,there was also some discussionhad regardinghealth andwelfare fundpayments WORLDWIDE DETECTIVE BUREAU1986, so that the Union could assess the credibility of theRespondent's assertion at this meeting that it could nolongerafford to pay the current level of wages andhealth and welfare fund payments as required by the bar-gaining contract,let alone an increase in such amounts.There is some dispute between the parties herein as towhether or not the Union did conduct such an audit ofthe books and records of the Respondent.Chiotis testi-fiedthat sometime in Marchor April 1987a union audi-tor,Matt Schimnenti,appeared at the Respondent's placeof business and with the Respondent's full cooperation,spent 2 full days auditing the Respondent'sbooks andrecords in the presence of the Respondent's accountant,Al Cohen. Chiotis added that at the conclusion of hisaudit, Schimnenti told both him and Cohen that "[T]herewas nothing there.In other words, everything was inorder."8However, Benvenuto testified that despite theUnion's requestfor suchan audit,the Respondent nevershowed its "books and records"to any union representa-tive for the purpose sought above.Concerning this, article VIII and schedule B of the1984-1987 bargaining agreement requires the Respondentto pay the Allied Security Health and Welfare Fund (theFund) the amount of $40 per month per full-time em-ployee and $3 per month for part-time employees. At thehearing, the parties stipulated that the Respondent hadnot made any health and welfare payments to the Fund,as required by the bargaining contract,since its last pay-ments for the month of September 1987.9With respect to the Respondent'sHealth and WelfareFund obligations prior to September 1987, Benvenutotestified that in early 1987, the Fund had retained an in-dependent accountant,Matt Schimnenti,CPA, to con-duct an audit of the Respondent's books and records,pursuant to lawsuits that had been commenced againstthe Respondent by the Trustees of the Fund.Schimnenticonducted such an audit, as hereinbefore testified to byChiotis,and issued a written report thereof to theFund.' ° Additionally, Richard Janes, the Fund's dataprocessingmanager, testified that as part of his dutieswith the Fund, he conductssemiannualaudits of themonthly dues and health and welfare and pensionmoneys that are due and paid by signatory employers, todetermine if any amounts are owed to the Fund or theUnion.The audit is based on information supplied to theFund and the Union by the employers and if amounts arefound to be owing, the Fund or the Union notifies theemployer as to such arrears.Janes stated that the auditperformed by him for the period January through June1987, showed that the Respondent was $90 in arrears fordues payments,$44 forhealth and welfare payments, and8 Neither Cohen or Schimnenti was called as a witness herein.9Moreover,the following testimony was elicitedfrom Chiotis at thehearingQ Have you,sir, exceptfor thestipulated period religiously paidevery penny owed to this Union eitherby way of Welfare Fundpayments or by duescheckoff?A. Absolutely-1O A copy ofthis audit was not introduced into evidence at the hear-ingRichard Janes, a Fund employee,testified that at times the Unionitself also engaged Schimnenti"to audit books of employers "151$35 for initiation fees for this period."By letter datedNovember 17, 1987, sent by certified mail, the Union at-tempted to notify the Respondent regarding the moneysalleged to be owed,but this letter was returned to theUnion as "Unclaimed."'2However,Chiotis testified thattheRespondent had made all the required dues andhealth and welfare and pension fund payments to theUnion and the Fund through September 1987.As regards the Fund,Benvenuto testified that theFundis a separateentity from the Unionand is adminis-tered according to the terms and conditions of a TrustDocument and Trust Plan; that the Fund is controlled bya board of trustees,with three trustees selected by theUnion,' a and three trustees by the signatory employers;that the Unionrents itsoffice space from the Fund astenant, at the same address;that an employee of theFund, not of the Union,the fund manager,oversees thedaily operations of the Fund;and that both the Fund andthe Union each hold a separate monthly meeting.ArticleXXVIII of the 1984-1987bargaining agree-ment provides that on the expiration date thereof, No-vember 18, 1987, the contract,[S]hall be automatically renewed from year to yearthereafter unless modified or terminated by eitherparty giving the other party not less than sixty (60)days written notice, byREGISTERED MAIL, prior to the next termina-tion date of its desire to modify or terminate thisagreement.Should said sixty(60) days notice begiven,joint conference between the parties shallcommence at least thirty (30) days before the termi-nation date for negotiation purposes.On August 6, 1987, over 60 days before the expirationdate of thebargaining agreement,the Unionsent a letterby certified mail to the Respondent,requesting that theRespondent's owner, Chiotis, contact Union PresidentBenvenuto, to arrange a date for the commencement ofnegotiations for a new collective-bargaining agreement.Benvenuto testified that this letter was sent to the Re-spondent in the normal course of the Union's businessoperations.However, the envelope with its enclosedletterwas sent back to the Union marked "Returned toSender" and as "Unclaimed."' 4On its part, the Re-spondent denied receipt of such letter.By letter dated September 11, 1987, the Respondentnotified the Union that pursuant to the provisions of thebargaining contract,"Worldwide Detective Bureau willterminate said agreement effective as of its expirationdate." In response to this letter, the Union advised the11 See G C Exh3 Janes also testified that during this same 6-monthperiod, the Respondent had remitted several thousands of dollars to theFund and the Union, in payment of amounts due12 SeeG C Exh 121' Benvenuto is one of the designated union trustees and is chairman ofthe Fund's board of trustees.i4 See G C Exhs.6 and 10 Moreover,annexed toG.C Exh 6 is agreen"Return Receipt"card signedby Sean Tibbets.Itwas disclosed atthe hearingthat Tibbetsis an employeeof the FundBenvenuto testifiedthat perhapsTibbetshad signed the card inorder toretrieve the un-claimed letterfrom the post office 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent by letter dated September 14, 1987,sent bycertifiedmail, that, "Allied International Union is willingto sit down with you at your earliest convenience andmodify the Agreement."The Union's letter also madereference to its prior letter of August 6, 1987, stating,"Which you refused to accept.This is our second re-quest."While this letter was not returned to the Unionas being "Undelivered,"the Respondent denied receiptof this letter also.' a On November 2, 1987, the Unionmade a third request,by certifiedmail, that the Respond-ent contacttheUnionto commence negotiations for anew bargaining agreement.Thisletterwas also returnedto the Union as "Unclaimed." 16The Respondent deniedreceipt of this letter as well.Chiotis testified that in early 1987, the Union em-barked on a compaign to disrupt the Respondent's busi-ness operations.Chiotis stated that he was told by hislandlord that two agents of the Union, "showed upevery payday" at 260 Fifth Avenue, New York City,New York,at the building in which the Respondent's of-ficeswere located,and distributed employment applica-tions to the Respondent's employees in the lobby there-of." Chiotis related that on one of these occasions hehad called the police who on arrival purportedly in-structed the Union's representatives to leave the build-ing.' 8 Chiotis added that the security guard industry isvery unstable in that security employees do not remainwith one employer for any length of time, there being anexcessive amount of employee turnover,thus implyingthat the Union was seeking to encourage the Respond-ent's guard employees to leave the Respondent's employand seek employment elsewhere,thereby creating a po-tentialmanpower shortagefor theRespondent.Chiotis also testified that on another occasion he hadreceived a telephone call from an assistant manager at aGoldome Bank Branch' 9who told him that two unionrepresentatives had appeared at the Bank and engagedthe security guard working there in conversation, which"doesn't look right."Chiotis recounted that the assistantbank manager had requested him to call the Union and"tell them to lay off."Chiotis continued that he did notcontact the Union and after a similar incident occurredat the bank, the Respondent lost its contract with Gol-dome for security guards affecting"quite a number ofbranches."Additionally Chiotis testified that representa-' 5 See G.C. Exh 8.The green"Return Receipt"card annexed to thisexhibit bears the initials"WWDB"in the"Signature-Addressee's" box.As pointedout by counsel for the General Counsel in his brief, thesesame initials,in an appartently similar handwriting,also appears on agreen"Return Receipt"card in the"Signature-Addressee's" box accom-panying the Notice Rescheduling Hearing sent by the Board to the Re-spondent in this matterSee G C.Exh. 1316 See G C.Exhs 9 and 11 Again,annexed toG.C. Exh.9 is a green"Return Receipt"card signed by Sean Tibbets.Also see fn14 herein19 Chiotis,however,could not recall exactly when these incidents oc-curred.18While Chiotis acknowledged that he had no personal knowledge astowhat had transpired during these occurrences,he did testify that heknew that the persons passing out the employment applications werefrom the Union because one of the Respondent's employees,who hadbeen approached by these men,and a police officer at the scene that day,informedChiotisthat the men had identified themselves at the time asbeing from the Union.19 Chiotis could not remember the name of the Bank official who hadcalled him or the date of the telephone calltives of the Union also visited the Respondent's securityguard employeesat TowerRecords' stores on numerousoccasions and after a store manager complainedto Chio-tis that, "their distracting your people from doing theirjobs," the Respondent subsequently also lost the TowerRecords contract to supply security guards.Chiotisadded that the Respondent's business suffered"adverse-ly" from the loss of these "clients,"resulting in a reduc-tion of the Respondent'swork force by as many as 20employees.On March 3, 1988,the Respondent filed a petition inbankruptcy with the United States Bankruptcy Court forthe Southern District of New York pursuant to Chapter13 of the United States Bankruptcy Code.B. Analysis and Conclusions1.The withdrawalof recognition and refusal tobargainThe complaintherein allegesthat on or about Novem-ber 18,1987, theRespondentwithdrawrecognition fromthe Unionand sincethatdate "hasfailed and refused torecognize and bargainwith the Unionas the exclusivecollective-bargaining representativeof theunit," in viola-tion of Section 8(a)(1) and(5) of the Act. TheRespond-ent denies this allegation.As theBoard statedinCartwrightHardware Co., 229NLRB 781 (1977), enfd.asmodified600 F.2d 268 (10thCir. 1979):It is well settled that the existence of a prior con-tract, lawful on its face, raises a dual presumption ofmajority-a presumption that the union was the ma-jority representative at the time the contract wasexecuted,and a presumption that its majority con-tinued at least through the life of the contract.2 Fol-lowing the expiration of the contract,as here, thepresumption continues and, though rebuttable, it issufficient to establish,prima facie, a continuing obli-gation on the part of the employer to bargain withtheUnion.3Following expiration of a collectivebargaining agreement,therefore,an employer vio-lates Section 8(a)(5) and (1) by repudiating its col-lective-bargaining relationship with the union unlessitcan show reasonably based doubt as to the con-tinuing majority support of its employees' represent-ative.4z Bartenders,Hotel,Mote! and Restaurant Employers BargainingAssociationof Pocatello,Idaho and its Employer-Members,213NLRB 651,652 (1974),citingShamrock Dairy, Inc,119 NLRB998 (1957),and 124 NLRB 494 (1959),enfd280 F.2d 665(C A D C.),cert.denied 364 U S 892(1960).a Bartenders Association of Pocatello,supra;Barrington Plaza andTragniew. Inc,185 NLRB 962, 963 (1970), enforcement denied onother grounds sub nomNLRB Y. Tragniew, Inc and ConsolidatedHotels of California,470 F.2d 669(C A. 9, 1972);Terre!!MachineCompany,173NLRB 1480,1480-81(1969), enfd.427 F 2d 1088,1090 (C.A 4, 1970),cert. denied 398 U S.929 (1970). WORLDWIDE DETECTIVE BUREAU4United States Gypsum Company,221 NLRB 530(1975),SalinaConcrete Products,Inc,218 NLRB 496 (1975),Cantor Bros..Inc.,203 NLRB 774 (1973) 20Moreover,such"good faith doubt"mustbe based on ob-jective considerations and not advancedfor thepurposeof gaining time inwhich toundermine the union.21There isno evidencein the record whichclearly andconvincingly,or intruthat all, establishesthat in fact theUnionhad lost itsmajoritystatus orthat theRespond-ent's refusal to bargain anditswithdrawalof recognitionof theUnion waspredicatedupon a good-faith doubt ofthe Union's majoritystatus basedon objective consider-ations, nor does the Respondent contend this.22 Instead,the Respondent raises various defensesin justification ofitsactions againsttheUnion which will bediscussedhereinafter.2.Unilateralchanges in terms and conditionsof employmentThe complaintherein alleges, in substance,that theRespondentunilaterallyceased making union dues23 totheUnion and healthand welfare payments24 to theFundas requiredby the 1984-1987 collective-bargainingagreement in violation of Sections 8(a)(1) and (5) and8(d) of the Act. The Respondentdenies this allegation.As stated by theBoardinSAC ConstructionCo., 235NLRB 1211, 1218 (1978):2520Park view FurnitureMfgCo,284 NLRB 947 fn 20(1987),M. JSantulliMail Services,281 NLRB 1288(1986), CrestFloors & Plastics, 274NLRB 1230(1985)The Board has also long held that an employer isalso free to withdraw recognition and repudiate its collective-bargainingrelationship with a union,rebutting the presumptionof majoritystatus bydemonstrating that the union in fact no longer represents a majority ofthe employer's employees in an appropriate unitParkviewFurniture MfgCo, supra,AmericanMirror Co,277 NLRB 1626(1986);TerrellMachineC0, supra.SiWellsFargo ArmoredServiceCorp.,290 NLRB 872 (1988),ReisVending Services,272 NLRB 1336 (1984),BenningtonIronWorks,267NLRB 1285 (1983);TerrellMachineCo.,supra22WellsFargo ArmoredServiceCorp.,290 NLRB 881(1988),AlexanderLinn Hospital,288 NLRB 103(1988).a3 The complaint alleges that,"From on or about November 1, 1987,until on or about November 18, 1987,Respondent,by Chiotis,failed tocheck off union dues from employees in accordance with the collective-bargaining agreement24 The complaint alleges that,"Since on or about November 1, 1987,the Respondent has failed to make payments to the Health and WelfareFund in the manner required by the collective bargaining agreement " Atthe hearing the parties stipulated that the Respondent has made no pay-ments to the Fund,"since the payment for the month of September,1987 " In his brief counsel for the General Counsel moved to "amend thepleadings to conform to the proof adduced herein."In light of the partiesstipulation regarding Fund payments and on the record as a whole, Igrant the General Counsel'smotion thereby correcting the date alleged inthe complaint regarding such payments.There can be no valid contentionraised that the Respondent will suffer any prejudice therefrom in view ofitsadmission that in effect October I,1987, is the date upon which itceased health and welfare payments to the Fund rather than November 1,1987, as alleged in the complaintMoreover,the issue regarding whichthis date is relevant was fully litigated at the hearing SeeLa FamosaFoods,Inc,282NLRB 316 (1986),AmericanStoresPacking Co, 277NLRB 1656(1986),Bell Halter,Inc,276 NLRB1208 (1985). Additional-ly, in view of Chiotis'testimony that the Respondent had made uniondues payments to the Union up to the"stipulation period,"the abovewould be true as to the dates specified in the complaint concerning thisissue as well.25 Enf.denied 603 F 2d 1155(5th Cir 1979)on the issue of the union'smajority status153The lawiswellestablishedthatunilateralchanges of"wages, hours and terms and conditionsof employment" by an employerobligated to bar-gain with the representative of its employees in anappropriate unit violates Section 8(a)(5) of the Act.Master Slack and/or Master Trousers, Corp.et al.,230 NLRB 1054 (1977). Benefits,such as paymentsintohealth,welfare, and pension fundson behalf ofemployees,constitute an aspectof theirwages and aterm and condition of employmentwhich, alongwith wagerates, survive the expirationof a collec-tive-bargaining agreement and cannot be alteredwithoutbargaining.HaroldW.Hinson,d/b/a HenHouse Market No. 3,175NLRB 596 (1969), enfd.428 F.2d 133 (C.A. 8, 1970).26Furthermore,it is well settledthatupon the expiration ofa collective-bargaining agreementthe lawimposes a con-tinuingduty on both parties toattempt in good faith toreacha new agreementand thereforean employer maynot unilaterallyalter theterms and conditionsof employ-ment set forththerein,as relatesto mandatory subjects ofbargaining in the absence of an impasse in negotiations,27the Union's loss of majoritystatus'28or a waiver by theUnion thereof.29Therefore,absent bargaining to impassewith theUnion, or the Union's loss of its majoritystatus,orwaiver by the Union of theRespondent's obligation tobargain with it regarding such terms and conditions ofemployment,the Respondent may not unilaterally dis-continuecontractuallymandated paymentsto the Unionand theFund withoutnoticeto the Union, whetherbefore or after thebargaining agreement has expired, andif theRespondent does so, it violates Sections 8(a)(1) and(5) and 8(d) of the Act.30 As mentioned previously, theRespondent raised various defensesto justify its with-drawal ofrecognition and failure to bargainwith theUnion. The Respondentalso asserts these defenses inconnectionwithitsunilateral discontinuanceof healthand welfare paymentsto the Fundand itsfailure tocheck off uniondues and remit these monies to theUnion,and such defenses will now be considered in thecontext ofthe issues presented herein.3.TheRespondent's defensesa.The Union's demand for bargainingThe Respondentasserts in its letter-brief-It is axiomatic that afinding ofrefusal to bargaincannot be made in the absenceof proof that a26NLRBvKatz,369 U S 736(1962).27 Tauraus Waste Disposal,263 NLRB 309 (1982);S.Freedman Electric,supra28 SACConstruction Co,supra;Associated General Contractorsof Texas,190 NLRB 383 fn. 5 (1971)29 Cauthorne Trucking,256 NLRB 271(1981),American DistributingCo. v. NLRB, 715 F 2d 446(9th Cir 1983)30 Parkview FurnitureMfgCo,supra,M .J Santulli Mail Services,supra,KBMS.Inc.,278 NLRB 826 (1986);Excelsior Pet Products,276NLRB 759 (1985),CrestFloors& Plastics,supra, S/SResearch&Develop-ment Corp,272 NLRB No 151 (1984) (unpublished); BuckBrown Con-tractingCo,272 NLRB951 (1984) 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdemand for bargaining,in an appropriate unit, hasbeen made.There is absolutely no evidence in thisrecord to support a finding that a demand for bar-gaining in an appropriate unit was made of Re-spondent by the [Union].I do not agree.The record herein shows that the Union sent three let-ters to the Respondent by certified mail dated August 6,1987, September 4, 1987, and November 2, 1987, request-ing bargaining.The August 6 and November 2, 1987 let-terswere returned to the Union marked"Unclaimed."While the Respondent also denied receipt of the Septem-ber 4,1987 letter,the evidence indicates otherwise. Thereturn receipt for certified mail regarding the September4, 1987 letter bears the initials "WWDB" in the spacethereon reserved for the signature of the "Addressee."Significantly,these same initials "WWDB,"in apparentlythe same handwriting, also appear on return receipt forcertifiedmail cards in the "Addressee"space, for serviceand receipt of the complaint and notice of hearing and anotice rescheduling hearing sent to the Respondent byRegion 2 of the Board in the instant matter.3 t The Re-spondent did not allege any failure to receive a copy ofeither of these latter documents. Additionally,the Sep-tember 4, 1987 letter, unlike the others, was apparentlynot returned to the Union.Moreover,even assuming arguendo that the Respond-ent did not receive any of the Union's three letters de-manding bargaining,the Respondent was clearly aware,even before its letter of September 11, 1987, that its bar-gaining agreement with the Union was soon to expire.Therefore,the Respondent's failure to accept the Union'scorrespondence during the time preceding the expirationof this agreement can only be viewed as an effort on itspart to avoid its bargaining obligations.As the Boardnoted inMichigan Expediting Services,282 NLRB 210 fn.6 (1986),"The Respondent's refusal or failure to claimcertifiedmail should not serve to defeat the purposes ofthe Act."32" See G C Exhs 1(d) and 13.While Chiotis also denied knowingwhom the initials"WWDB"stood for,or acknowledged that such aperson was employed by the Respondent,still, the Respondent did notdeny receiving a copy of the complaint and notice of hearing or thenotice rescheduling hearing.32AslinManagement Co,291NLRB No. 33 (1988) (unpublished),Delta Star Utility Contractors,288 NLRB No 63,slip op.at 1, fn.1 (1988)(unpublished),Unbelievable Fashions,286 NLRB No 78 fn 3(1987) (un-published),SheetMetalWorkers Local 49 (Driver-Miller Plumbing),124NLRB 888 (1959)Although the cited cases discuss the failure or refusalof respondents to accept service of the charge or complaint therein, theanalogy with this case is apparent and it can be strongly argued that thepurposes of the Act would also be defeated should a party be allowed torefuse or fail to accept certified mail without adequate explanation there-fore in order to avoid a bargaining obligation.Additionally,counsel for the General Counsel in his brief states,Finally,even assuming,again solely for the sake of argument, boththat the Union's three bargaining demands were never received byRespondent and that Respondent's failure to accept such demandsdid not constitute an effort to avoid its bargaining obligation, theUnion was excused from making a bargaining demand Indeed, Re-spondent'sSeptember II notice of termination and withdrawal ofrecognition and its virtually simultaneous unilateral cessation ofFund contributions demonstrated both Respondent's utter lack of in-terest in collective bargaining negotiations and that any demand forAccordingly,Ifind and conclude that the Union didmake and convey to the Respondent a valid demand forbargaining in a appropriate unit, and therefore I rejectthe Respondent's alleged defense regarding this.b. Bargaining to impasseDuring the hearing,theRespondent attempted todefendits failure and refusal to meet and negotiate withthe Union for anew collective bargaining agreement inthe fall of 1987apparently on the groundsthat the par-ties had met and bargained to impasse on a prior occa-sion.33The evidencehereinshows that on December 30,1986, theparties met pursuantto the 1984-1987bargain-ing agreement'swage reopener provision,almost 11monthspriorto the expirationof theagreement. Boththe principalrepresentativesfor theparties at this meet-ing,Chiotis for the Respondentand Benvenuto for theUnion, testified that the purpose ofthe meeting was todiscuss a wage reopener and that the amountof the Re-spondent'sFund contributionswere also mentioned.Both agreed that this meeting didnotconstitute negotia-tionsfor therenewal,modificationor termination of thebargaining agreementand that otherthanwages andsuch negotiations was clearly futileCrestFloors&PlasticsInc,supra,274 NLRB at 1254, 1255-1256 1985While I agree that the Respondent's notice of termination and with-drawal of recognition dated September 11, 1987, and"its virtually simul-taneous" cessation of Fund contributions after September 1987 "demon-strated"the Respondent's complete lack of interest in collective-bargain-ing negotiations,Ihowever do not agree that the Union was thereforeexcused from making a bargaining demand.As the Board noted inCrestFloors&Plastics,274 NLRB at 1230 fn 2We adopt the judge's finding of a violation of Sec 8(a)(5) and (1)of the Act for the Respondent's changes in the terms and conditionsof employment. .In finding the violation,the judge noted thatthe Respondents Crest and Buckley continued to have a statutoryduty to comply with and give effect to the terms and conditions ofthe contract after it expired on 15 June 1981,and their obligationscould only have been rendered defeasible by proof that they had no-tified Complainant Union of their intention to modify some specificcondition of employment and that the Union had either failed to re-quest bargaining or that they had bargained to impasse.The Re-spondent's except,contending that after sending a timely notice toterminate the contract,the Union refused to bargain over the matter,thereby relieving the Respondents of their obligation to comply withthe contract's terms. In adopting the judge's finding of a violation,we note that the Respondents merely notified the Union of their in-tention to terminate the contract rather than giving notice of an in-tention to modify a specific term or condition of employment, andthat the Respondents never offered to negotiate for a new contractand were therefore still bound to comply with the terms and condi-tions of the expired contractBay Area Sealers,251 NLRB 89 (1980),enfd as modified sub nom.Raynor v.NLRB,665 F 2d 970(9th Cir1982)Initially it should be pointed out that the union inCrest Floors & Plas-tics,supra,had made a demand for bargaining upon the employer for anew contract Secondly it would appear that no demand by the union tobargain regarding modification or change of a term and condition of em-ployment is required where the employer fails to give notice to theUnion of its intention to modify or change such specific term or condi-tion of employment The employer's notice to the union that it intends toterminate the contract at its expiration is not sufficient and the Unionneed not demand bargaining on such issue since the employer is stillbound to comply with the terms and conditions of the expired contract asitstands. In order to find a refusal-to-bargain violation by an employerregarding the negotiation of a collective-bargaining agreement,a demandfor bargaining still has to be made by the Union.as The Respondent did not again raise or discuss this defense in itsletter-brief. WORLDWIDE DETECTIVE BUREAUhealth and welfare contributions,no other provisions ofthe contract were discussed.At thismeeting the Re-spondent requested a reduction in the level of wages andhealth and welfare contributions,which request theUnion rejected. According to Chiotis, after the Unioncalled for an increase in these payments and the Re-spondent indicated,"[T]hatwe just couldn'tdo the Wel-fare Fund because it was too much,"the Union"[F]latlysaid no and that was it."However, the evidence hereinshows that by the conclusion of this meeting, an agree-ment was reached between the parties allowing theUnion to audit the Respondent's books and records forthe years 1985 and 1986,in order for the Union to evalu-ate and possibly reconsider the Respondent's request fora reduction in wages and health and welfare payments.The dutyto bargain does not require a party "toengage in fruitless marathon discussions at the expense offrank statement and support of his position."94Wherethere are irreconcilable differences in the parties' posi-tions after exhaustive good-faithnegotiations,the lawrecognizes the existence of an impasse.35 InTaft Broad-casting Co.,163 NLRB 475(1967),36 the Board stated at478, that impasse occurs "after good-faith negotiationshave exhausted the prospects of concluding an agree-ment"and enumerated some of the considerations inmaking such a determination:Whethera bargaining impasse exists isa matter ofjudgment.The bargaining history, the good faith ofthe partiesin negotiations, the length of thenegotia-tions, theimportanceof the issue or issues as towhich thereisdisagreement,the contemporaneousunderstandingof theparties asto the state of nego-tiations are all relevantfactors tobe considered indecidingwhether an impasse in bargaining exist-ed.37When an impasseoccurs,an employer is free to makeunilateralchanges in working conditions(i.e.wages,hours, healthand welfarebenefits,etc.) consistent withitsofferswhichthe union has rejected.38 However, theexistence of an impasse does not insulatea party fromthe duty tobargain.When an impasse is reached, thedutyto bargain is not terminatedbut only suspended.39During this suspensionthe employermay not take actiondisparagingtothecollective-bargainingprocessoramountingto a withdrawalof recognitionof theunion'srepresentative status.4034NLRB v American National InsuranceCo.,343 U.S. 395(1952).aSFetzer Televisionv.NLRB,317 F 2d 420(6th Cir 1963)36 Affd. 395 F.2d 622(D.C. Cir 1968)37Marriott In-Fhte Service,258 NLRB 755(1981), enfd 113 LRRM3528(2d Cir 1982),cert denied464 U.S. 829(1983);Towne Plaza Hotel,258 NLRB 69(1981),J.D.LunsfordPlumbing,254 NLRB 1360,affd. 684F 2d 1033(D C Cir. 1982)38NLRB v.Katz,369 U.S. 736(1962),Taft BroadcastingCo., supra,Presto Casting Co.,262 NLRB 346 (1982)39NLRB v. Tex-Tan.Inc.318 F.2d 472(5th Cir 1963),Gulf StatesMfg. Y. NLRB,704 F.2d 1390(5th Cir 1983):Philip Carey Mfg.Co., 140NLRB 1103(1963).40Plymouth LocomotiveWorks, 261 NLRB 595(1982);Flex Plastics,262NLRB 651(1982), enfd.726 F.2d 272(6th Cir.1984).155Applying the above Board law to the facts in this case,and even under the most favorable construction of theBoard's impasse doctrine, the Respondent'scontentionthat the December 30, 1986 meeting resulted in an im-passe in negotiations is untenable.41Thismeeting wasadmittedly not a negotiation session,merely one heldpursuant to the wage reopener provision of the contract.Moreover,although the Union's response to the Re-spondent's request for a reduction in wage rates andhealth and welfare payments was initially met by theUnion'sdemand for increases in these areas, the Uniondid agree to consider the Respondent's requests for re-ductions after an audit of the Respondent'sbooks andrecords to check the accuracy of the Respondent's con-tention that it could not continue to support the currentlevel of payments and remain competitive in business.There is some controversy regarding whether or notthe Union did in fact audit the books and records of theRespondent thereafter.Benvenuto testified that althoughthe Union had requested an audit, the Respondent failedto permit it to do so. On the other hand, Chiotis testifiedthat such an audit was in fact made by Matt Schimnenti,an accountant,on behalf of the Union and was conduct-ed in the presenceof theRespondent's accountant.42Be that as it may,no evidence was adduced at thehearing which in any way indicated that the audit sup-ported the Respondent's claim of inability to pay. More-over, even had the evidence shown that the audit sup-41 See for exampleSafeliteGlass,283 NLRB 929(1987);Joey's Stables,279 NLRB 728(1986),Coalite,Inc,278 NLRB293 (1986)42 The Union countered this with testimony by Benvenuto that Schim-nenti had made his audit on behalf of the Fund pursuant to lawsuits filedby the trustees of the Fund against the Respondent for the purpose ofascertaining the amounts allegedly due and owing to the Fund.If this istrue,then this audit would be unrelated to the Union's information re-questThe Respondent attempted to show that the Fund and the Union arethe same entity because the Union leases office space from the Fund,three officers of the Union, including Benvenuto,are on the Fund's boardof trustees along with three representatives of the signatory employers,and both the Union and the Fund conduct separate monthly meetings butusually on the same day However,Benvenuto testified that the Fund is aseparate entity from the Union adminstered according to the terms andconditions of a trust document and a trust planWith respect to the Re-spondent's argument that the Fund and the Union are the same entity, seeRaymond Prats Sheet MetalCo,285 NLRB194 (1982) (finding that thefund and the union were not the same entity in part because the trusteesof the benefit funds included both union and employer representativesand notjust union representatives).Moreover,Icredit Benvenuto's testimony hereinWhile Benvenuto didreconsider a previous answer he gave regarding whether or not the Re-spondent had agreed to allow an audit of its books and records,I foundhis overall testimony to be given in a forthright manner,to be generallycororborated and consistent with the testimony of the other witness forthe General Counsel,Janes,and most importantly,apparently consistentwith the other evidence in the record and therefore most believableWhile I do not discredit all the testimony of the Respondent'switness,Chiotis,yet I found his testimony to be less believable because it consti-tuted in most part hearsay,uncorroborated by other independent evi-dence,and in other part his answers were elicited by leading questions bythe Respondent's counselEven if the Schimnenti audit had been conducted on behalf of theUnion pursuant to the December 30, 1986 agreement,this fact alonewould constitute no defense to the Respondent's subsequent refusal tobargain and withdrawal of recognition from the Union and its unilateraltermination of health and welfare payments to the Fund since the Re-spondent failed,in fact, to provide the Union with any opportunity tobargain at all regarding these items. 156DECISIONS OF THENATIONALLABOR RELATIONS BOARDportedsuch a claim,no evidencewas introduced show-ing that this claim alonewould have supporteda declara-tion of impasseand justifiedthe Respondent's subsequentwithdrawalof recognition and refusal to bargain and itsunilateral cessationof healthand welfare payments to theFund and dues paymentsto the Union.Indeed, the evi-dence hereinclearly shows that the Respondent did notbargain atallwith the Union after theSchimnenti audit,let alone to impasse.The Respondent's attitudetowardsbargainingfor anew contractafter the December 30,1986 meeting is best summed upby Chiotis'testimonyregarding their discussions therein,"Well, I went thereDecemberthe 30thin good faith. . . .Iasked them tolower it becauseI could not pay it.So that'sgood faith.They said no. That's bad faithand that's it."The Respondent also defendeditsfailureto pay al-leged outstanding union dues and health and welfareamountsprior to October 1987 by attacking the accuracyof theaudit conductedby Fund employeeJanes, and ar-guing that the Schimnenti audit cleared the Respondentof any arrearagesowed to the Union and/or the Fund.Janestestified uncontradictedly thathis audit was basedon information suppliedregularly by theRespondentitself.The Respondentpresentedno evidence that the in-formation it supplied was inaccurateor that the Janesauditwas defective.Regarding the Schimnenti audit anditsconnectionherewith,Chiotis testified that afterSchimnentihad finishedhis audit,he told Chiotis and theRespondent's accountantthat "therewas nothingthere."Whether or not therewas arrearages due is an issue tobe resolvedat the compliance stage of this proceeding,that is, ifan unfairlaborpractice is found against the Re-spondent,and again thiswould have no effecton the Re-spondent's obligation to make such paymentsunder thebargainingcontract.From all of the above, I find andconcludethat theRespondent's defense regarding its claim of alleged im-passe in bargainingbetweenitand theUnion,and anydefense predicated upon the Schimnenti or Janes auditsto justifytheRespondent'swithdrawalof recognitionand refusal to bargainwith the Union,and its cessationof health and welfarepayments and union dues to theFund andthe Union respectively, haveno merit.43c.Economic distressIt is well established that an employer's claim of dete-riorating financial condition or economic distress,even ifproven, "is not cognizable as a defense to the unilateralrepudiation of monetary provisions in the collective-bar-gaining agreement"or the general obligation to bar-gain.44Therefore,theRespondent'sdefenseof thisnature is rejected.43M.J. SantulliMail Services,supra,KBMS,Inc, supra;Excelsior PetProducts,supra,Crest Floors & Plastics,supra;S/S Research& Develop-ment Corp,supra,Buck Brown ContractingCo., supra.44TriangleAppliance,265 NLRB 1473 (1982)Also seeRaymond PratsSheetMetal Co,supra,International DistributionCenters,281 NLRB 742(1986),HiysotaFuel Co.,280 NLRB 763(1986),ExcelsiorPet Products,276 NLRB 759 (1985)d.TheRespondent'sbankruptcypetitionInNLRBY.Bildisco&Bildisco,465 U.S. 513 (1984),theUnitedStates SupremeCourt heldthat from thefiling of a petition in bankruptcy until formal rejection isapproved or deniedby theBankruptcyCourt,a collec-tive-bargaining agreement is not an enforceable contractwithin the meaning of Section 8(d) of theAct.TheCourtthus held that a debtor in possession does notcommit an unfair labor practice by unilaterally rejectingor modifying a collective-bargaining agreement after thefiling of a petition but prior to court-approved rejection.Moreover,theCourtinBildiscomade clear that thedebtor in possession has a continuing obligation to recog-nize and bargain with the employer's collective-bargain-ing representative over the terms of a new contractpending rejection of an existing contract or followingformal approval of rejectionby thebankruptcy court.Subsequent toBildisco,section 1113 was added to theBankruptcyCode by theBankruptcy Amendments andFederal JudgeshipAct of 1984, Pub. L.98-353,Stat 33325 (1984),whichset forth certain procedural and sub-stantive standardsfor therejection of collective-bargain-ing agreements.In essence, the primary purpose of thissection is to compel the trustee or debtor in possession tonegotiate a modificationof thebargaining contract ingood faith before seeking rejection.45Moreover,section1113(f) oftheBankruptcy Code specifically providesthat, "No provision of this title[Title 11 of the UnitedStatesCode]shall be construed to permit a trustee tounilaterally terminate or alter any provisions of a collec-tive bargaining agreement prior to compliance with theprovisions of this section."Subsequent toBildisco,the Board held that an employ-er's unilateral rejection or modification of a collective-bargaining agreement after the filing of a petition inbankruptcy and before the bankruptcy court approvesformal rejection was not an unfair labor practice.46 Fur-thermore,sinceBildisco,the Board has held that an em-ployer's unilateral rejection or modification of a collec-tive-bargaining agreementpriorto the filing of the bank-ruptcy petitionmay constitute unfair labor practicesunder circumstances consistent with Board and court lawprinciples.47As theBoard stated inDummyreMotor Ex-press,supra at 299:Accordingly,applyingBildisco,we must considerthe portionsof thecomplaint involving prepetitionactivity separate and apart from those involving ac-tivitywhichoccurred on or after the date the bank-ruptcypetition was filed.48However, the cited cases hereinaffectedinstances wherethe bankruptcy petition was filed priorto July10, 1984,45 This section of the Bankruptcy Code applies to reorganization casescommenced on or after July 10, 198446San JuanHotel Corp.,289 NLRB 1453 (1988)47 DunmyreMotor Express,275 NLRB 299(1985)Also seeHiysotaFuel Co,supra48 Thus, the Board has held thatBildiscodid not question or dispute itsauthority to adjudicate or remedy prepetition unfair labor practices SeeGMW. Inc,279 NLRB771 (1986),Lake Castings,274 NLRB 225 (1985),Edward CooperPainting,273 NLRB 1870 (1985) WORLDWIDE DETECTIVE BUREAU157and were therefore controlled by the Supreme Court'sdecision inBildisco,rather than the Bankruptcy Amend-ments and Federal Judgeship Act of 1984.InBarney Goldstein,Inc.,288NLRB 92,94 fn. 8(1988), the Board held:Because this case arose in 1987, and the Respond-ent filed its brankruptcy petition in that year, theBankruptcyAmendments and Federal JudgeshipAct of 1984,Pub. L.98-353, Stat 333(1984), is con-trolling rather thanNLRBv.Bildisco&Bildisco,465U.S. 513 (1984).Consequently we have not limitedthe Respondent'smake-whole liability for its 8(a)(5)violations to the prepetition period.Cf.Can-Do,Inc.,279 NLRB 819 fn.3 (1986).In the instant matter similarly the case arose in 1988 andthe Respondent filed its bankruptcy petition in 1988.In view of all of the foregoing,it is clear that the Re-spondent's bankruptcy defense is without merit. UnderBoard precedent,the Supreme Court'sBildiscodecisionand Section1113 of theBankruptcyCode, theRespond-entwas and remains obligated to meet with the Unionfor purposes of negotiating a collective bargaining agree-ment, and to continue to make health and welfare fundpayments to the Fund and check off and remit uniondues to the Union,49 subject of course to the provisionsof section1113 of theBankruptcyCode. The failure orrefusalof theRespondent to do so constitutes unfairlabor practices.50Additionally,counsel for the General Counsel assertsin his brief that,"Respondent's petition was filed pursu-ant toChapter 13rather thanChapter11 of the Bank-ruptcy Code.It is therefore questionable whether theBildiscodecision has any application to the instant pro-ceeding whatsoever."This raises some interesting ques-tions.Chapter 13 of the Bankruptcy Code applies to, "in-dividuals with regular income" including a "Debtor en-gaged in business."51Chapter 11 of the BankruptcyCode effectscorporations and partnerships,etc.52TheBildiscocase involved a debtor in possession filing underChapter 11 of the Bankruptcy Code, as do most if not allof the Board cases cited in this section of the decision.Moreover,Section 103(a) of the Bankruptcy Code pro-vides, "Except as provided in Section 1161 of this titleChapters 1, 3 and 5 of this title apply in a case underChapter 7,11or 13 of this title."Therefore, I believethat theBildiscocase ruling,the Boards subsequent deci-sions relating toBildisco,and section 1113 of the Bank-ruptcy Code,although primarily affecting chapter 11cases,would be equally applicable as to the above gener-al principles of law,to chapter 13 cases as well.49 As herembefore noted,Chiotis'testimony indicates that the Re-spondent discontinued the check off and forwarding of union dues to theUnion after September 1987, aside from any arrearages which may havebeen due prior thereto.50NLRB v. Bildisco & Bildisco,supra:Barney Goldstein.Inc,supra;HiysotaFuelCo,supra,GMW. Inc,supra,Dunmyre Motor Express,supra,LakeCastings,supra,Edward CooperPainting,supraS' 2 U S.C. § 1304.Sec 1304 defines a "Debtor engaged in business"as "A debtor that is self-employed and mcures trade credit in the produc-tion of income from such employment is engaged in business."52 2 U.S.C. § 101.However, on another tack,the Respondent herein isadmittedly a New York corporation.Any unfair laborpractices found and remedies imposed would be applica-ble against the Respondent as such a business organiza-tion.The bankruptcy petition raised 25 as a defenseherein was filed by,"John Chiotis d/b/a Worldwide De-tectiveBureau,"presumably as a "Debtor engaged inbusiness."53 Therefore,Iassume that the General Coun-sel also argues alternatively,that the parties(Respond-ent) in both proceedings,the bankruptcy proceeding andthis case,are different and therefore,thatBildiscoand/orsection 1113 of the Bankruptcy Code has no applicationherein.Be that as it may, under court and Board law asapplied to the facts present in the case at bar, the resultwould be the same as regards a finding of unfair laborpractices,except that the remedy proposed thereforewould be affected by the Bankruptcy Code provisions iffound applicable to the Respondent herein.Regarding the Respondent's assertion of the automaticstay provisions under the Bankruptcy Code, it is appar-ent that such provisions do not preclude the Board fromhearing and deciding unfair labor practice cases per se,although such cases are subject to the provisions of theBankruptcy Code where applicable and as defined byBoard and court law as set forth hereinbefore.e.Union misconductThe Respondentalso asserts as a defense that theUnionengaged in a courseof conduct which was de-signedto and didaccomplish the destructionof the Re-spondent's business.Thatthe Respondent is "engaged ina very competitivebusinesswhich has a veryhigh rateof employee turnover,"and that the Respondent's cus-tomers can terminate its services at any timefor any orno reason was not contradictedin the record. The Re-spondent in itsbriefstates:Chiotis testified that,commencingin early 1987, theUnionstationed its agents in thelobby ofhis build-ing on paydays at whichtime the union representa-tives handedemployment applications to Respond-ent's employees.Further, the Unionsent its agentstowork locationsand engaged Respondent's em-ployees in lengthy conversations during workingtime.Chiotis also testified thatunion representativeshad never before engaged in suchactivities.TheUnion's conductcaused grievous financial losses tothe Respondent and he was driveninto bankruptcyon 30March 3, 1988. . . .Is anemployer obliged tobargainwitha union while the unionfollows acourse of conductdesignedto and whicheventuallysucceeds in destroyingthe employer.Union PresidentBenvenutospecifically denied that theUnionengagedin any such "campaign."5' It should be noted that in a prior Board case,Worldwide DetectiveBureau,supra, the respondent therein, is apparently the same "businessorganization" as the party filing the bankruptcy petition involved in theinstantcase,who was found to be an "individual proprietor" by theBoard in that prior matter. 158DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe Respondent'sabove allegationswere supportedsolelyby the mostlyhearsay testimonyof Chiotis,herein.54 Chiotis'only personal experience regarding theincidentsreferred to, involved his observation of "twofellows" inthe lobby ofthe buildingwherein the Re-spondent maintainsitsoffices,whom he couldnot per-sonally identifyas union representativesbutwas toldthey were so, byan employee named Saunders and a po-liceman calledto thescene,both of whom were notcalledaswitnessesto confirmChiotis' testimony; and aguard employee ina Goldome branch bank who gavehim a cardallegedlywith the nameof a Unionofficialthereon. Chiotis'descriptionof this andthe other inci-dents related herein evidenced his inabilityto recall thenames of the partieswho had reported suchincidents,the dates thereof, and whatwas said and even done,except forhis own assessmentof what had occurred.The Respondenthas the burden of establishing the ef-ficacy ofitsdefenses rasied tojustify itsactions regard-ing alleged unfair labor practices.Its failure to call wit-nesses tocorroborate Chiotis' mostlyhearsay testimonyand my priorcrediting of Benvenuto's testimony overthat given by Chiotisherein,leadsme tofind that theRespondenthas failedto sustain its burdenof proof re-garding this defense.53Moreover,article17 of the 1984-1987 agreementprovided thatunion representatives:[S]hall haveaccess to the location beingworked,duringworkinghours, to ascertainwhether theAgreement is beingproperly observed, providingthere is a minimum interruptionof the normalcourse ofoperationat thelocation.Even assumingthatunion representativesdid visit thesites in question at some time materialto thismatter, theRespondentfailed to offer any corroborative evidence tosupport Chiotis' mostlyhearsay evaluationof what hadoccurred.56No nonhearsay evidencewas presented bythe Respondent to show that the Union'spresence atthese sites,and what thenoccurred,causedanythingmore than"minimum" interruptionof the "normalcourse ofoperations" at the GoldomeBankand TowerRecords' locations.Additionally, the Respondent's claimthatas a result ofthe Union's above alleged activitythe Respondent was"caused grievous financial losses" and"was driven intobankruptcy,"was not established.The only evidence54 As the Board statedinRJR Communications,248 NLRB 920, 921(1980)Courts havelong recognized that hearsay evidence is admissiblebefore administrative agencies,if rationally probative in force and ifcorroborated by something more than the slightest amount of otherevidence(authority cited)The Board jealously guards its discretionto rely on hearsay testimony in the proper circumstance.SeeH H Robertson Co.,263 NLRB 1344 (1982)ss From the failure of a party to produce material witnesses or rele-vant evidence obviously within its control without satisfactory explana-tion, the trier of the facts may draw an inference that such testimony orevidence would be unfavorable to that partyParAview FurnitureMfg.Co, supra;7-Eleven Food Stores,257 NLRB 108(1981), and cases citedthereinss I note that the presence of police during one alleged incident wascaused by the Respondent itself,with Chiotiscontacting the police pre-cinct.and not by the landlord who had allegedly reported the incident toChiotis and was allegedly distressed by itaside from Chiotis' testimony that this was so, with noother evidence being offered by the Respondent to sup-port a causal connection between the Union's above-al-leged actions and the Respondent'sfiling a petition inbankruptcy, was the petition itself. Again, the Respond-ent must assume responsibility for its failure to prove andsustain its affirmative defenses.From the above,Ifind and conclude that the Re-spondent's defense of this nature was clearly not support-ed by the evidence and therefore the Respondent's argu-ment that the Union's alleged misconduct made it impos-sible to test the Respondent's good faith is without merit,especially in light of the Respondent's own unfair laborpractices.57f.Alleged misconduct at the hearing by counsels forthe General Counsel and the UnionLastly,the Respondent asserts as a defense that:Therehas been an absolute absence of good faith atall stages of this proceeding on the part of the Gen-eralCounsel, the attorney for the Charging Party,the Charging Party and its International President.This conclusion is evidenced by:(a)The strangemanagementof General Counsel'sExhibits 6, 8 and 9 and their envelopes.(b) The incredibletestimony of Benvenuto.(c)Thefailure of General Counsel and counsel forthe Charging Party to produce the audit of Re-spondent's records prepared by the Union's Certi-fied Public Accountant.Thisdefense also relates to the Respondent'smotion todismiss the complaint made at the hearing regarding al-leged misconduct on the part of counsels for the GeneralCounsel and the Union concerning these exhibits. TheRespondent'scharges constitute a serious offense, ifproven and found to be true,and merits the consider-ation of severe penalties by the Board and the Courts.58Regarding this, counselfor theGeneral Counsel statesin his brief:The revelation by counsel for the Charging Partyand Mr.Benvenuto that the signature on the ReturnReceipt for G.C. 6 (as well as G.C. 3 and 9) wasthat of Sean Tibbets, an employee (as well as G.C.3 and 9) was that of Sean Tibbets, an employee ofthe Fund, was a source of surprise not only to thecourt,but to counsel for the General Counsel.Indeed, Counsel for the General Counsel was un-aware of the employment status of the signer of theReturn Receipt until so identifiedby Mr.Dandeauduring the hearing.51 The General Counsel'sbrief citesHolmes Detective Bureau,256NLRB 824(1981), in support thereof.In that case the union's presidenthad explicitly stated several times that he"would put Respondent out ofbusiness"The Board found this no defense to that respondent's refusal tobargainThe General Counsel'sbrief also remarks, "Here, of course,apart from the fact that no evidence of misconduct by the Union was ad-duced during the hearing,no such statements have been attributed to theUnion or its representatives."saMultimatic Products,288 NLRB 1279(1988), and cases cited therein WORLDWIDE DETECTIVE BUREAU159Thus, the allegations of counsel for the Respond-ent that counsel for the General Counsel engaged ina "premeditated" effort to perpetrate a "fraud"upon the Court and the Respondent (T. 108, 115-116) are not only untrue, they are improper, preju-dicial, and slanderous. First, counsel for the GeneralCounsel was, as he stated at the hearing, initiallyunable to locate the Return Receipt for G.C. 6amongst the documents in his files, and he thereforeproduced a photocopy of the Return Receipt. (T.98-99) However, that copy also contained Tibbets'signature.Thus,Mr. Curley's allegation that coun-sel's initialinability to locate the receipt constituteda deliberate effort on the part of the General Coun-sel to conceal evidence is obviously simply untrue.As to the introduction of the envelops received asG.C. 10, 11 and 12, which indicated that G.C. 3, 6and 9 had been returned unclaimed, these exhibitswere introducedin aneffort toclarifythe recordwith respect the travels of G.C. 3, 6 and 9. Counselfor the General Counsel was unaware at the time heintroducedG.C. 10, 11 and 12 of the either theidentity fo Mr. Tibbets or the practice of the PostalServicewith respect to obtaining signatures onReturn Receipts for unclaimed Certified Mail, andthere was absolutely no attempt to deceive on hispart.Counsel for the Respondent should be cen-sured for this hasty, unwarranted and repeated alle-gations to the contrary.A careful review of the record evidence herein showsthat counsel for the General Counsel, Dean Hubbard, ap-peared to be unawares and taken by surprise by the reve-lation at the hearing that Tibbets, who had signed thegreen return receipt cards annexed to General Counsel'sExhibits 6 and 9, was an employee of the Fund. More-over, from the remarks of Hubbard during his offer ofthese documents into evidence, he had received at leastthe return receipt card for General Counsel's Exhibit 6that very morning of the hearing, and his proceeding ashe did regarding these exhibits, it would seem under thecircumstances present, as not being unreasonable or cal-culated to mislead the administrative law judge. TheUnion's attorney should have informed Hubbard of theidentity of Tibbets when Hubbard was given the cards,but his failure to do so without more, especially in viewof his apparently honest and heatfelt protestation that hisactions therein were never intended to mislead, in myopinion does not warrant an affirmative finding of mis-conduct.Itcould also be argued that the strategy of offeringthe demand letters in evidence to show their content andthen the envelopes to show that one was delivered andtwo were "unclaimed" is a reasonable alternative to plac-ing the envelopes with their respective enclosed lettersinto evidence as integrated exhibits. However, as I indi-cated at the hearing during this incident, and before theenvelopes were placed into evidence, that I could seewhere the method used by Hubbard initially, regardingthe letters with their attached return receipt cards, couldbe construed as confusing or actually misleading unlessand until the explanation which followed, the identifica-tion of Tibbets, and the subsequent entry into evidenceof the envelopes in which the letters were mailed, oc-curred. Be that as it may, after considering what had oc-curred and the fact that nothing untoward occurredthereafter regarding any action on the part of counselsfor the General Counsel and the Union at the hearing, Ido notfind any acts of misconduct on their part, or anyconduct engaged in by them at the hearing which wouldrequire thedismissalof the complaint herein. Nor, underthe circumstances, will I recommend censure against theRespondent's attorney for his remarks regarding this in-cident, although I do believe that they were "made inhaste" and were a little strong.59As regards Benvenuto's testimony, aside from previ-ously finding it credible, the Respondent failed to showin any way how it could be construed as "incredible."Additionally, as set forth in the General Counsel's brief,itwas part of counsel for the General Counsel's presen-tation of this case that the Schimnenti audit was not rele-vant to the issues herein because it was accomplished onbehalf of the Fund, and therefore this audit considereddifferent aspects of the Respondent's books and recordsaswould have been relevant and material to a unionaudit to ascertain whether the Respondent's assertion ofeconomic distress was valid and necessitated consider-ation of the Union amending its economic demands when59 In his brief counsel for the General Counsel asserts that.The evidenceadduced by General Counsel clearly establishes theUnion's status as a Sec 2(5) labor organization which is the exclusiverepresentative of a unit of employees appropriate for collective bar-gaining under Sec 9(b) of the Act. [I previously found herein thatthis is true.]In this regard, the Board's decisioninM. J. SantulliMail Services,281 NLRB No.170 (1986),isparticularly instructivein this case,the Board approvedan ALJ's request that it take dis-ciplinary action against Respondent's counsel by expressing its strongdisapproval of Counsel's contesting the Union's labor organizationstatuswhere Respondent could not have entertained a good faithdoubt about the status of the Union,citing NLRB Rules and Regula-tions Sec 102.212.M. J Santulli Mail Services,supra,281 NLRB No.170, slip op at1-2, In I There,as here,Respondent denied theUnion's labor organization status in its Answer and,at the hearing,requested copies of collective bargaining agreements which couldhave been subpoenaed well in advance of the hearing, in spite of thefact that General Counsel adduced evidence which clearly estab-lished the Union's labor organization status,including the fact thatthe Union had represented a large majority of Respondent's employ-ees for several years.id.at 1-2,fn1,and ALJdecision at 2-5.These factsare clearly analogous to the instantproceeding (T. 91-94)While I agree somewhat with counsel for the General Counsel's remarks,there are some differences between the Santulli case and the instant casein that the conduct of counsel for the Respondent,Curley,was not asuntoward and contumacious as that of the attorney representing the re-spondent in theSantulli.For example,Curley did notelicit immaterial orunrelated testimony and did not ask purely argumentative questions re-garding these issues.ThereforeIdo not recommend strong disciplinaryaction against him. However,Sec 102 21 of the Board'sRules and Regu-lationswas designed to prevent the inclusion in answers of statementsknowingly made in bad faith and with the purpose of delaying the hear-ing.Thus a respondent's counsel should not be allowed to deny allega-tions in a complaint without having an adequate basis therefore or a lackof knowledge or information upon which a reasonable assessment can bemade thereofTherefore,under the circumstances in this case, and sinceno other instances where counsel for the Respondent has engaged in simi-larly inappropriate conduct have been brought to my attention,Irecom-mend that the Board limit its disciplinary action to expressing disapprovalof such conduct and cautioning counsel for the Respondent against simi-lar conduct in future appearances before the Board SeeM J SantulliMailServices,supra, fn. I 160DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnegotiations commencedfor anew agreement,or for anymodificationof the existingcontract. If theRespondentperceivedthe audit as important to its defense of the al-legations in the complaint,itshould havesubpoenaedsuch audit itself, and introduced the audit as its own ex-hibit in evidence.I therefore, find that thedefense raisedby the Re-spondent regarding alleged misconduct at the hearing onthe part ofcounselsfor the General Counsel and theUnion hasno merit.From all of the foregoing, I find and conclude that bywithdrawingrecognitionfrom the Unionand failing andrefusing to recognize and bargainwith the Union as theexclusivecollective-bargaining representative of its em-ployees in an appropriate unit,and by failing to checkoff union duesfromitsemployees and failing to makepaymentsto the Union'sHealthand Welfare Fund fromOctober 1987and thereafterwithout prior notice to theUnion,the Respondent engaged in unfair labor practicesin violationof Sections8(a)(1) and(5) and 8(d)60 of theAct.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIV, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent unlawfully with-drew recognition from the Union on or about November18, 1987, I shall recommend that it be ordered to recog-nize the Union as the exclusive bargaining representativeof its employees in the appropriate unit, and that the Re-spondent,upon request,bargain collectivelywith theUnion with respect to the rates of pay, wages, hours ofemployment and other conditions of employment of itsunitemployees and if an understanding is reached,embody such understanding in a signed agreement.6 t Ofcourse any such agreement would be subject to the deci-sion of the bankruptcy court regarding the Respondent'spetition filed therewith,and pursuant to the BankruptcyCode and particularly Section 1113 thereof added by theBankruptcy Amendments and Federal Judgeship Act of1984, supra.60 Parkview FurnitureMfg Co,supra,S/S Research&DevelopmentCorp,supra;Buck Brown Contracting Co.,supra.Also see cases also pre-viously cited throughout the "Analysis and Conclusions"section of thisdecision61Wells Fargo Armored Service Corp.,290 NLRB 936 (1988);ParkviewFurnitureMfgCo,supra;M. J. Santulli Mail Services,supra;KBMS. Inc,supra,Crest Floors&Plastics,supra,Bel-Air Bowl,247 NLRB 6(1980).Havingalso found thatthe Respondentunlawfully dis-continuedcontractuallyrequired contributionsinto theUnion's healthand welfare trustfundsince onor aboutOctober 1, 1987, Ishall recommendthat theRespondentbe orderedto make its employees in the appropriate unitwhole by payingallhealth andwelfare fundpaymentswhich havenot been paidand which would have beenpaid absent the Respondent's ulawful discointinuance ofsuch payments. 62I also recommendthat theRespondentbe ordered toreimburse these employeesfor anylosses or expenses in-curred bythem becauseof theRespondent's failure toremitthe contractuallyrequiredhealthand welfare trustfund payments.63In addition,having foundthatthe Respondent unlaw-fully failed to checkoff union dues and remitthese pay-mentsto the Union,Iwill recommendthat the Respond-ent be orderedto makewhole the Union for any loss ofdues suffered as a result of its failureto comply with thedues provisionsof the collectivebargaining agreementand after its expiration.64Irecommend that interest be paid on any amountsfound tobe owingby theRespondent pursuant to theremedy sectionof thisdecision in the mannerprescribedinNew Horizons for the Retarded,283NLRB 1173(1987).65Because of the natureof theunfairlaborpracticesfound herein and inorder to make effectivethe interde-pendent guaranteesof Section 7 of the Act, I recom-mendthat theRespondentbe ordered to refrain from inany like orrelatedmanner abridgingany of the rightsguaranteed employeesby Section 7 of the Act. The Re-spondent should alsobe required to post the customarynotice.68 Because this case arise in 1988,and the Respondent filed its bank-ruptcy petition in that year,the Bankruptcy Amendments and FederalJudgeshipAct of 1984, Pub L 98-353, Stat 333(1984), is controllingrather thanNLRB Y, Bildisco & Bildisco,465 U S.513 (1984)Consequent-ly, I have not limited the Respondent's make-whole liability for its 8(a)(5)violations to the prepetition period.CfCan-Do, Inc.,279 NLRB 819 fn3 (1986)Because the provisions of employee benefit fund arrangements are vari-able and complex,the Board does not provide for the additionof a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding The Board leaves to the compliance stage thequestion whether the Respondent must pay any additional amounts intothe benefit funds in order to satisfy the "make-whole"remedy.Depend-ing on the circumstances of each case,these additional amounts may bedetermined by reference to the provisions in the documents governingthe funds at issue and, when there are no governing provisions,by evi-dence of any losses directly attributable to the unlawful withholding,which might include the loss of return on investment of the portion offundswithheld, additional administrative costs,etc.,but not collaterallossesMerryweather Optical Co,240 NLRB 1213, 1216 fn 7 (1979).63BarneyGoldstein,Inc., supra.Reimbursement to be made as set forthinKraft Plumbing &Heating,252 NLRB 891 fn 2 (1980),enfd 661 F.2d940 (1st Cir. 1981)64ParkviewFurnitureMfg. Co.,supra.65 Interest on and after January 1,1987, shall be computed at the"short-term Federal rate" for the underpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621.Interest on amounts accrued priorto January 1, 1987, shall be computed in accordancewithFlorida SteelCorp,231 NLRB 651 (1977) WORLDWIDE DETECTIVE BUREAU161CONCLUSIONS OF LAW1.The Respondent, Worldwide DetectiveBureau, isnow and has been at alltimes herein,an employer en-gaged in commercewithinthe meaningof Section 2(2),(6), and (7) of the Act.2.The Union,Allied InternationalUnion,is a labor or-ganizationwithin themeaningof Section 2(5) of the Act.3.The followingconstitutesa unit appropriate for thepurposesof collectivebargainingwithinthe meaning ofSection9(b) of the Act:Allguards employed byWorldwideDetectiveBureau,excluding all executives,supervisors, andprofessional,confidential,clerical,and non guardemployeesemployed this Employer.4.At alltimes material herein, the Unionhas been andis the exclusive bargaining representativeof all the em-ployees within the above-describedappropriate unit forthe purposesof collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By withdrawingrecognition and failing and refusingto recognize and bargainwith the Unionas the exclusivecollective-bargaining representativeof theRespondent'semployees in the appropriate unit,the Respondent hasviolated Section8(a)(1) and(5) of the Act.6.By unilaterallyceasing to make contributions to theAlliedHealth and Welfare Fundas contractually re-quired and byfailing towithholdunion duesfrom unitemployees and remittingthe dues to the Union the Re-spondent has violated Sections 8(a)(1) and(5) and 8(d) ofthe Act.7.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.On thesefindingsof fact andconclusionsof law andon the entirerecord,I issue the following recommend-ed66(c) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Takethe following affirmative action necessary toaffectuate the policiesof the Act.(a) On request,recognize and bargain collectively withthe Union as the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect to ratesof pay,hours of employment,and other terms and condi-tions of employment and, if an understanding is reached,embody the understanding in a signed agreement.67(b)Make whole its employees by making all paymentsithas failedto pay totheAlliedHealth and WelfareFund as requiredby the 1984-1987collective-bargainingagreement sinceOctober1, 1987, and by making all pay-ments due to the Union regarding its failureto check offand remit union dues from these employees,all as pro-vided in the remedy sectionof thisdecision.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(d) Post at its facility inNew York City, New York,copies of the attached notice marked "Appendix."68Copies ofthe notice,on formsprovided by theRegionalDirector for Region2,afterbeing signed by the Re-spondent's authorized representative,shall beposted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(e)Notify theRegional Director in writing within 20days from the date of thisOrderwhat steps the Re-spondent has taken to comply.ORDERThe Respondent, Worldwide Detective Bureau, NewYork, New York, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Withdrawing recognition of the Union and failingand refusing to bargain collectively concerning rates ofpay,wages,hours of employment and other terms andconditions of employment with the Union as the exclu-sive bargaining representative of all its employees in anappropriate unit.(b)Unilaterally ceasing to make contributions to theAllied Health and Welfare Fund and failing and refusingto withhold union dues from unit employees and to remitthe dues to the Union as required by the 1984-1987 col-lective-bargaining agreement.66 If no exceptions are filed asprovided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses67 As herembefore indicated,the enforcement of such a contract wouldbe subject to the bankruptcy court's decision regarding the Respondent'spetition filed therein and the applicable Bankruptcy Code provisions88 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.WE WILL NOT withdrawrecognition and/or fail andrefuse to bargaincollectively with the Unionconcerningrates of pay,wages, hours of employment and otherterms and conditions of employment, as the exclusive 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargainingrepresentative of all our employeesin an ap-propriate unit.WE WILL NOT unilaterallyceasemaking contributionsto the Allied Health and Welfare Fund as required bythe 1984-1987 collective-bargaining agreement.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, recognizeand bargaincollec-tivelywith the Union as the exclusive representative ofallemployees in the appropriateunitwith respect torates of pay, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody the understanding in a signed agree-ment.WE WILL make whole our employees by transmittingthe amountswe have failed to pay to the Allied HealthandWelfare Fund for health and welfare and to theUnion for union dues required by the 1984-1987 collec-tive-bargaining agreement with the Union,and by reim-bursing them for any losses attributable to our failure tomake such payments, plus interest.WORLDWIDE DETECTIVE BUREAU